NUMBER 13-10-00162-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

ALVIN EUGENE RAMSEY JR. A/K/A
ALVIN EUGENE RAMSEY,                                                   Appellant,

                                         v.

THE STATE OF TEXAS,                                                    Appellee.


                  On appeal from the 252nd District Court
                       of Jefferson County, Texas.


                       MEMORANDUM OPINION
 Before Chief Justice Valdez and Justices Rodriguez and Benavides
            Memorandum Opinion by Justice Rodriguez
      Appellant Alvin Eugene Ramsey Jr. a/k/a Alvin Eugene Ramsey, appeals from his

conviction for the state jail offense of evading with a motor vehicle. See TEX. PENAL

CODE ANN. ' 38.04(a)(1) (Vernon Supp. 2010).     On April 20, 2009, after accepting
appellant's plea of guilty, the trial court assessed punishment at two years' confinement in

the state jail, probated over five years. In February 2010, the State filed a motion to

revoke appellant's probation. At the hearing on the State's motion, appellant pleaded

"not true" to the following alleged probation violations: (1) that appellant had committed

the offense of a felon in possession of a firearm; and (2) that he failed to submit to a

search of his home, vehicle, and person at the direction of a probation officer. The State

presented evidence pertaining to the second violation, which the court found sufficient to

establish a probation violation.             The trial court revoked appellant's community

supervision and assessed punishment at two years' confinement in the state jail. This

appeal followed.1

        Concluding that there are "no arguable grounds for reversal," counsel filed an

Anders brief in which he reviewed the merits, or lack thereof, of the appeal. We affirm.

                                   I. COMPLIANCE WITH ANDERS

        Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant=s

court-appointed appellate counsel has filed a brief with this Court, stating that he could

"find no meritorious issues for appeal." Counsel=s brief discusses the relevant portions

of the record. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008)

(orig. proceeding) (AIn Texas, an Anders brief need not specifically advance >arguable=

points of error if counsel finds none, but it must provide record references to the facts and

procedural history and set out pertinent legal authorities.@) (citing Hawkins v. State, 112




        1
          The case is before this Court on transfer from the Ninth Court of Appeals in Beaumont pursuant to
an order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001 (Vernon 2005).
                                                    2
S.W.3d 340, 343-44 (Tex. App.BCorpus Christi 2003, no pet.)); Stafford v. State, 813
S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), appellant's counsel has carefully discussed why, under controlling authority,

there is no error in the trial court's judgment. Counsel informed this Court that he

forwarded a copy of his motion to withdraw and supporting brief to appellant with a letter

advising him of his right to review each record and to file a pro se response. 2 See

Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252
S.W.3d at 409 n.23. More than an adequate period of time has passed, and appellant

has not filed a pro se response. See In re Schulman, 252 S.W.3d at 409.

                                      II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, this Court must conduct a full examination of all

the proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the entire record in this case and counsel's brief,

and we have found nothing that would arguably support an appeal. See Bledsoe v.

State, 178 S.W.3d 824, 826-28 (Tex. Crim. App. 2005) (ADue to the nature of Anders

briefs, by indicating in the opinion that it considered the issues raised in the briefs and

reviewed the record for reversible error but found none, the court of appeals met the

requirement of Texas Rule of Appellate Procedure 47.1.@); Stafford, 813 S.W.2d at 509.

Accordingly, we affirm the judgment of the trial court.
        2
          The Texas Court of Criminal Appeals has held that Athe pro se response need not comply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any meritorious issues.@ In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008) (orig.
proceeding) (quoting Wilson v. State, 955 S.W.2d 693, 696-97 (Tex. App.BWaco 1997, no pet.)).

                                                    3
                                       III. MOTION TO WITHDRAW

        In accordance with Anders, appellant's attorney has asked this Court for

permission to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also

In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80

(Tex. App.BDallas 1995, no pet.) ("If an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant.                    To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.@) (Citations omitted.)). We grant counsel=s

motion to withdraw that was carried with the case on January 14, 2011. Within five days

of the date of this Court=s opinion, counsel is ordered to send a copy of this opinion and

the judgment to appellant and to advise appellant of his right to file a petition for

discretionary review.3 See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at

412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).


                                                                              NELDA V. RODRIGUEZ
                                                                              Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
24th day of March, 2011.


        3
           No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing that
was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed
with this Court, after which it will be forwarded to the Texas Court of Criminal Appeals. See TEX. R. APP. P.
68.3; 68.7. Any petition for discretionary review should comply with the requirements of rule 68.4 of the
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                        4